                                   Case 6:18-bk-06402-CCJ                                  Doc 21             Filed 02/08/19                    Page 1 of 4

 Fill in this information to identify your case:

 Debtor 1                   Shirley Ann Clark
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  MIDDLE DISTRICT OF FLORIDA

 Case number           6:18-bk-06402
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              22,728.79

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $              22,728.79

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             459,995.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $              75,235.87


                                                                                                                                     Your total liabilities $               535,230.87


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                1,000.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                1,280.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
                                Case 6:18-bk-06402-CCJ                     Doc 21       Filed 02/08/19            Page 2 of 4
 Debtor 1      Shirley Ann Clark                                                          Case number (if known) 6:18-bk-06402

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $       1,001.27


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
             Case 6:18-bk-06402-CCJ                 Doc 21    Filed 02/08/19     Page 3 of 4




                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION
                                      www.flmb.uscourts.gov

In re:                                                              Case No.: 6:18-bk-06402-CCJ
SHIRLEY ANN CLARK,                                                  Chapter 7
     Debtor.
-------------
 AMENDMENT TO SCHEDULE E/F: CREDITORS WHO HAVE UNSECURED CLAIMS

     COMES NOW the Debtor by and through the undersigned attorney and files this
Amendment to E/F Schedule to ADD the following creditors:

     CREDITOR/ADDRESS              DA TE/CONSIDERATION    CONTINGENT/UNLIOUIDATED/DISPUTED     AMOUNT
Spectrum                                                         Account ending in 4002         $883.87
c/o Bright House Networks          Cable services                Account ending in 6705        $1,054.69
PO Box 30574
Tampa, FL 33630-3574

Suntrust Bank                      Safety deposit box          Box number ending in 1122       $190.00
Maitland Office
253 N. Orlando Avenue
Maitland, FL 32751

                                                             Total effect on Schedule E/F: +$2,128.56


        I have r            fore        an          and correct to the best of my infonnation, knowledge
                                                VERIFICATION

and belief.
                               I           �

-------�----�---
SHfRLEY A


                                       CERTIFICATE OF SERVICE

        I HEREBY CERTLFY that a true and correct copy of the Amendment to Schedule E/F:
Creditors who hold Unsecured Claims has been furnished by U.S. Mail or electronic transmission
the 8th day of February, 2019, to: Dennis D. Kennedy, Trustee, PO Box 54 I 848, Merritt Island,
FL 32954; The Office of the United States Trustee, George C. Young Federal Building, 400 West
Washington Street, Suite 3100, Orlando, Florida 32801, Debtor, Shirley Ann Clark, 660 Old
Horatio Avenue, Maitland, Florida 32751; and to the above listed creditor with copy of the
Case 6:18-bk-06402-CCJ   Doc 21   Filed 02/08/19   Page 4 of 4
